Exhibit 10.2

 

Picture 6 [gtwn20160425ex10262b67b001.jpg]

2016 Incentive Compensation Plan

Effective January 1, 2016

Personal and Confidential

 

 

 

 

 

 

 

 

 

Employee

Frederick H. Weismann

2016 Base Salary

$


184,000 

 

 

 

Title

EVP/COO

2016 Bonus Target

 


14 

%  

$


25,760 

 

 

 

 

 

 

 

 

Thresholds

Maintain CAMELS rating at one of the two highest ratings

Maintain an Asset Quality rating of "Satisfactory" or

better Maintain Loan Quality Control rating at

"Satisfactory" or better

 

 

Goal #1:

 

Bank Profitability: Achieve Return on Assets

 

 

Annual Payout Target

50% =  $  12,880

 

Goals

Payout

98% of Budget

$

  4,293

At Budget

$

  8,587

110% of Budget

$

12,880

Stretch Goal

 

 

Every .03% over

 

 

110% of Budget

$

  4,293

 

 

Goal #2:

 

Increase Commercial and Retail Checking Deposit Balances

 

 

Annual Payout Target

20% =  $  5,152

 

Goals

Payout

95% of Budget

$

1,717

At Budget

$

3,435

110% of Budget

$

5,152

Stretch Goal

 

 

Every $1.3 M over

 

 

110% of Budget

$

1,717

 

 

Goal #3:

 

Increase Commercial Loan Balances

 

 

Annual Payout Target

20% =  $  5,152

 

Goals

Payout

95% of Budget

$

1,717

At Budget

$

3,435

110% of Budget

$

5,152

Stretch Goal

 

 

Every $2.1M over

 

 

110% of Budget

$

1,717

 







--------------------------------------------------------------------------------

 



 

Goal #4:

 

Generate target level of fee income from sale of SBA 7(a) loan guarantees

 

 

Annual Payout Target

10% =  $  2,576

 

Goals

Payout

75% of

$

  859

Budget At

$

1,717

 

 

 

Once 75% threshold is reached, bonus payout is determined by the actual %
attainment

 

NOTES:

 

Bonus targets are based on Georgetown Bancorp Inc. 2016 budget.

 

All dollar figures are based on estimates of annualized salary.  Incentive
payments are based on the employee's actual base compensation for the fiscal
year, which includes straight time pay, vacation, holiday, personal, sick and
jury duty pay.   Overtime and other payments including previous       year's
bonus payout will be excluded from the calculation.

 

To be eligible for the Incentive Compensation, the employee must be actively
employed, performIng at a level of "satisfactory" or above, and not be on a
written warning at the time of the incentive payment.

 

The Bank shall have the right to rescind and recoup or "clawback" incentive
payments paid under this plan if the Compensation Committee concludes that such
awards were paid out based on information that is later found to be materially
incorrect, including payments that were determined, in whole or in part, on
financial statement information that is subsequently restated.

 

 

By signing below I confirm receipt of my Incentive Compensation Plan and
my understanding of the provisions stated above.

 

 

 



/s/ Frederick H. Weismann

    

April 25, 2016

Frederick H. Weismann

 

Date

 

 

 

 

 

 

/s/ Robert E. Balletto

 

April 25, 2016

Robert E. Balletto

 

Date

President and Chief Executive Officer

 

 

 



--------------------------------------------------------------------------------